Order, Supreme Court, New York County (Joan B. Lobis, J.), entered December 30, 1992, which denied plaintiff’s motion for summary judgment in an action brought to recover a down payment on a cancelled contract for the sale of real property, and which denied defendant’s cross-motion for summary judgment on his counterclaims for breach of contract and fraudulent inducement, unanimously affirmed, without costs.
Contrary to the contentions of both parties, the court properly determined that issues of fact exist as to whether plaintiff fulfilled a condition of the contract requiring him to make a good faith effort to obtain a permit from the building department to convert the premises to exclusive medical use, and thus appropriately denied summary judgment on both the motion and cross-motion (see, Zuckerman v City of New York, 49 NY2d 557, 562). Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.